Willard Bartlett, J.:
There was evidence in this case from, which the jury might well find that the plaintiff was injured, while in a public .street, by the negligence of a servant of the defendant corporation, in the scope of his employment,- while such servant was engaged in unloading Yicliy water from one of the defendant’s wagons. The box containing a number of bottles of Yicliy appears to have been so pulled and swung about in the process of getting it off the wagon that one of the bottles fell out and struck the’ ground, bursting simultaneously with a forcible explosion which sent fragments of glass and metal into the plaintiff’s face, scarring his nose and inflicting injuries upon his right eye which have permanently impaired his vision.
The testimony as to the manner in which the accident occurred is ' not so full or satisfactory as could be desired. It does not show exactly how the accident happened. Nevertheless, it suffices to support the inference of negligence on the' part of the driver of the defendant’s wagon. The plaintiff was in the street, where he had a right to be, waiting on the sidewalk for the approach of an electric car on which he desired to take passage. The defendant’s wagon .was driven up to the sidewalk near the spot where he was, presumably for the purpose of delivering Yicliy water. The unloading of artificial mineral waters, in boxes containing a number of bottles each, is a familiar process witnessed every day on the streets, of New York and Brooklyn, and one which, as ordinarily conducted, does not involve the fall or breakage of bottles in an explosive manner, scattering dangerous fragments of glass through the air to a ' considerable height above the pavement. Such an occurrence, without any apparent- cause but the method in which the box is handled, indicates careless handling and justifies the imputation of negligence, unless an explanation is offered which shows that it was due to some other cause. No explanation whatever was -offered in 'the present case, but the evidence in behalf of the defendant related' wholly to the character and extent of the injuries suffered by the plaintiff. '
*179In Ruppert v. Brooklyn Heights R. R. Co. (154 N. Y. 90)j where the alleged negligence of the defendant was predicated upon the act of its servants in allowing stone to fall from carts into the street, or placing it or leaving it there, thus producing an obstruction, the Court of Appeals held that the mere fact that stone dropped from some of the carts in use by the defendant would not, standing alone, make out a case, and added: “ The plaintiff was also bound to show that this resulted from careless or improper loading or some other careless or negligent act of the defendant’s servants, ■since it had a perfect right tó use the highway for the purpose of conveying the stones to the point where they were used.” The appellant, quoting this language, insists that the plaintiff here has not brought himself within the rule thus laid down. It seems to me, however, that the element which was held to be lacking in the -Bv/pjgert case may be found in the plaintiff’s evidence in the case at ■bar concerning the circumstances under which he was hurt. This was the careless and negligent act of the defendant’s servant in so unloading the box containing the Vichy water as to toss out the bottle and dash it on to the sidewalk where the plaintiff was waiting for his car.
In none of the exceptions argued by the appellant do we find any ■error pointed out which would warrant a- reversal of the judgment.
■ Judgment and order unanimously affirmed, with costs.